Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s remarks made on 04/06/2021.
Claim 1 being independent and claims 2-20 being dependent.
Claims 1, 4, 7, 8, 14, and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
With respect to remarks made to the drawings received 04/06/2021, the PTO-326 has been updated accordingly.
With respect to remarks made to the objection of claim 1 received 04/06/2021, the objection has been withdrawn in light of amendments received.
With respect to Applicants remarks under 35 USC 101, filed 04/06/2021, the remarks have been fully considered but they are not persuasive. Applicant requests reconsideration with respect to the newly amended claims received on 04/06/2021, however, the amended claims are still directed to an abstract idea without significantly more. When taking out the computer elements from the claims, the additional elements merely recite how to generally link or apply the abstract idea in a computer environment to automate the process, see paragraph [00075] of the specifications. 
With respect to Applicants remarks under 35 USC 103, filed 04/06/2021, the remarks have been fully considered but they are not persuasive. The applicant argues that Shimko does not teach creating a legal contract that has repercussions, however, the examiner respectfully disagrees. Shimko ¶ [83] discloses “In one embodiment of the OSLM system, default events can arise if the loan payments are not made on time or when there is a collateral shortfall. A collateral shortfall is created when the value of the collateral falls below a threshold amount. In the OSLM system, if the borrower defaults, and the collateral call is not met within a call period or the loan 
With respect to claim 8, the arguments are moot in view of David Nghiem Tran (US 2013/0332337 A1, herein Tran). Tran teaches notifying via email that the legal contact has been generated.
With respect to further arguments to the dependent claims. The arguments are moot since as mentioned above, Shimko reads on a legal contract is generated in response to acceptance of the input loan request and is enforced with legal repercussions using at least one of police, a court, and an arbitrator to ensure the loan is repaid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of facilitating loan transactions between a lender and borrower. 
Independent claim 1 recites the following without significantly more: 
store data regarding the monetary transaction and update the data based on the monetary transactions;
receive a list of lenders, display the list of lenders, and 
receive an input from at least one borrower to request a loan from at least one of the lenders and send input loan request to at least one of the lenders; and
receive another input from the at least one lender to accept the input loan request, such that a legal contract is generated in response to acceptance of the input loan request and is enforced with legal repercussions using at least one of police, a court and an arbitrator to ensure the loan is repaid.
Thus, under the broadest reasonable interpretation, the claim recites facilitating loan transactions without significantly more. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a storage device”, “a communication unit”, “a first apparatus”, “a display unit”, “an input unit” and a “second apparatus” to store data, receive data, communicate data and display data are recited at a high level of generality i.e., as a generic processor performing generic computer functions of storing data, processing data and displaying data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, storing, processing and displaying data over a network are well-understood, routine, and conventional computer functions. Therefore, claim 1 is ineligible.
The dependent claims 2-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-14 and 16-18 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by David Shimko (US 2014/0172679 A1, herein Shimko).

As per claim 1. A system having a program running thereon to facilitate and track monetary transactions such as at least a loan between at least one lender and at least one borrower, the system comprising: 
a storage device to store data regarding the monetary transactions and update the data based on the monetary transactions (Shimko ¶¶ [20, 29, 37, 41, 60 & 97]); 
at least one first apparatus, comprising: 
a communication unit to receive a list of lenders from the data stored within the storage device,
a display unit connected to the communication unit to display the list of lenders, and 
an input unit connected to the display unit to receive an input from at least one borrower to request a loan from at least one of the lenders and use the communication unit to send the input loan request to at least one of the lenders (Shimko ¶¶ [61-62, 64, 91 & 92]); and 
at least one second apparatus, the at least one second apparatus comprising: 

another input unit to receive another input from the at least one lender to accept the input loan request, such that a legal contract is generated in response to acceptance of the input loan request and is enforced with legal repercussions using at least one of police, a court, and an arbitrator to ensure the loan is repaid (Shimko ¶¶ [20-21, 41, 64, 66 and 83], also see ¶¶ [30, 35, 37, 60, 68-69, 72 & 97] for further detail).

As per claim 2, Shimko teaches the system of claim 1, and Shimko further teaches: further comprising: a
network to allow communication between the storage device, the at least one first apparatus, and the at least one second apparatus (Shimko ¶¶ [37, 60 & 97]).

As per claim 3, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the data
regarding the monetary transactions is at least
one of registration profiles, contacts, files, requests, request acceptances, interest rates, schedules, repayment terms, legal agreements, calendars, payment reminders, payments, programs, application data, and code (Shimko ¶¶ [62-63 & 91]).

As per claim 4, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the at least
one first apparatus and the at least one second apparatus requests at least one of an interest rate, a repayment term, a bank account of the at least one borrower, and a bank account of the at least one lender in response to creation of the input loan request (Shimko ¶¶ [72, 81, & 91-92]).

As per claim 5, Shimko teaches the system of claim 4, and Shimko further teaches: wherein the at least
one second apparatus deducts money from the bank account of the at least one lender to deposit the money into the bank account of the at least one borrower in response to an agreement between the at least one borrower and the at least one lender based on terms of the input loan request (Shimko ¶¶ [26, 49, 54, 63, 76 & 81]).

As per claim 7, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the storage device automatically generates the legal contract in response to acceptance of the input loan request by the at least one lender (Shimko ¶¶ [45-47, 73, 75 & 77]).


As per claim 11, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the second apparatus further comprises: another display unit to display a list of borrowers (Shimko ¶¶ [27, 64 & 90]).

As per claim 12, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the input unit includes a filter for the list of lenders, such that the list of lenders is subject to a criteria based on a preference of the at least one borrower (Shimko ¶¶ [27, 64 & 90-91]) (Bjonerud ¶ [148]).

As per claim 13, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the at least one first apparatus selects the list of lenders from at least one of friends, family, and social media acquaintances (Shimko ¶¶ [60 & 97]).

As per claim 14, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the at least one second apparatus takes action in response to the missed payment by the at least one borrower (Shimko ¶¶ [54 & 85-87]).

As per claim 16, Shimko teaches the system of claim 14, and Shimko further teaches: wherein the at least one second apparatus takes action by notifying at least one of the police, the court, and the arbitrator (Shimko ¶¶ [81, 83, & 86]).

As per claim 17, Shimko teaches the system of claim 14, and Shimko further teaches: wherein the at least one second apparatus takes action by automatic garnishment of money from the at least one first apparatus until the loan is repaid (Shimko ¶¶ [29, 83, 85 & 86]).

As per claim 18, Shimko teaches the system of claim 1, and Shimko further teaches: wherein the at least one other second apparatus accepts and funds the input loan request (Shimko ¶¶ [35, 37, 66 & 67-69]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimko in view of Lynch.

As per claim 6, Shimko teaches the system of claim 4, it can be argued that Shimko does not explicitly
teach, however, Lynch further teaches: wherein the at least one first apparatus deducts money from the bank account of the at least one borrower in response to a due payment (Lynch ¶¶ [80 & 217]).
It would have been obvious to one have ordinary skill in the art, before the date of invention to modify the invention of Shimko with the teachings of Lynch which teaches a method for automated process of deal structuring in order to automatically deduct payments from a customer’s bank account to pay off customer’s loan (see Lynch ¶¶ [80 & 217]).

As per claim 9, Shimko teaches the system of claim 1, it can be argued that Shimko does not explicitly
teach, however, Lynch further teaches: wherein the at least one first apparatus requires the input loan request to include a reason for the loan, such as at least one of starting a business and debt consolidation (Lynch ¶¶ [41, 186 & 208]).
The motivation to combine the references is the same as seen above in claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimko in view of David Nghiem Tran (US 2013/0332337 A1, herein Tran).

As per claim 8, Shimko teaches the system of claim 7, however, Shimko fails to explicitly teach but Tran further teaches: wherein the storage device notifies the at least one first apparatus and the at least one second apparatus via email that the legal contract has been generated (Tran Fig. 5C and ¶ [71]).
It would have been obvious to one have ordinary skill in the art, before the date of invention to modify the loan manager invention of Shimko to include the email notification of Tran in order to receive confirmation from the borrow that the loan is to be repaid (see Tran ¶ [71]).

Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimko in view of Brian Christopher Grech et al. (US 2018/0150910 A1, herein Grech).

As per claim 10, Shimko teaches the system of claim 7, it can be argued that Shimko does not explicitly
teach, however, Grech further teaches: wherein the at least one second apparatus requires the input loan request to include a contract for a percentage in the business (Grech ¶¶ [18-20, 49-50, 53, 55 & 65]).
It would have been obvious to one have ordinary skill in the art, before the date of invention to modify the invention of Shimko with the teachings of Grech which teaches paying off a cash advance loan using a percent of future merchant’s sales revenue periodically (see Grech ¶¶ [18 and 49]).

As per claim 15, Shimko teaches the system of claim 14, it can be argued that Shimko does not explicitly
teach, however, Grech further teaches: wherein the at least one second apparatus takes action by adjusting the interest rate (Grech ¶¶ [47, 87 & 103]).
The motivation to combine the references is the same as seen above in claim 10.

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimko in view of Mark V. Dziuk (US 2016/0019614 A1, herein Dziuk).
As per claim 19, Shimko teaches the system of claim 1, it can be argued that Shimko does not explicitly
teach, however, Dziuk further teaches: wherein the storage device sends a payment reminder notification to at least one of the at least one first apparatus and the at least one second apparatus in response to a predetermined time period of a due payment (Dziuk ¶¶ [28, 30 & 69]).
It would have been obvious to one have ordinary skill in the art, before the date of invention to modify the invention of Shimko with the teachings of Dziuk which teaches an online marketplace with seller financing in order to remind buyers and sellers if a payment is coming due (see Dziuk ¶ [28, 30 & 69]).

As per claim 20, Shimko teaches the system of claim 19, it can be argued that Shimko does not explicitly
teach, however, Dziuk further teaches: wherein the at least one first apparatus reminds the at least one borrower in response to the predetermined time period of the due payment (Dziuk ¶¶ [28, 30 & 69]).
The motivation to combine the references is the same as seen above in claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2021